Citation Nr: 1644079	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-17 051 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 2004 to September 2008. 

These claims come to the Board of Veterans' Appeals (Board) from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia Pennsylvania.  

The Veteran had also filed a service connection claim for a left knee disability.  However, in a November 2014 rating decision, the RO granted service connection for a left knee disability.  As such, this is considered a full grant of that claim and a service connection claim for a left knee disability is no longer before the Board.  38 U.S.C.A. § 7105 (a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (pursuant to 38 U.S.C.A. § 7105 , a Notice of Disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal (VA Form 1-9 Appeal) after an SOC is issued by VA).

This claim was previously before the Board in March 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's right knee disability is etiologically related to service.  



CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for a right knee disability has been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a right knee disability.  Specifically, the Veteran states that his right knee began hurting about halfway through his active duty, but that he did not seek medical attention for it until about eight months after discharge from service.  After a careful review of the record, the Board finds that service connection for a right knee disability is warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).

The Veteran has a current diagnosis of tendonitis of the right knee.  As such the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.

A review of the Veteran's post service treatment notes show treatment for bilateral knee pain within one year of service discharge.  The Veteran separated in September 2008 and a May 2009 VA treatment record indicates that the Veteran had recurrent bilateral knee pain.  A September 2009 orthopedic consultation record indicates that the Veteran reported having bilateral anterior knee pain for several months.  It was noted that the Veteran denied any history of trauma and his knee pain developed over time due to chronic overuse while in the Gulf War.  
The Board finds the Veteran's statements of chronic knee pain in service to be probative evidence to support his claim for a right knee disorder.  The Veteran has stated repeatedly that his right knee began hurting about halfway through is active duty service, especially during his time in the Gulf War, and has progressively become worse.  His account of the development of his right knee disability is consistent with facts and circumstances of his service; the Veteran is competent to describe knee pain and there is nothing in the record to question this assertion as to the onset.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Caluza v. Brown, 7 Vet. App. at 511.

The Veteran also sought treatment for his knee pain at the VA within one year of his discharge from active duty, supporting his contentions that his right knee pain has been continuous since service.  Although the Veteran was not diagnosed with a right knee disability in service, the Board finds that due to the circumstances of his service to include several tours during the Gulf War, the evidence is at least in equipoise as to whether the Veteran's right knee disability manifested in service.  

The negative etiological opinion that the September 2014 VA examiner gave was based solely on the lack in service evidence of a diagnosis or treatment of a right knee disorder and did not consider the Veteran's lay assertion of right knee pain during service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

The benefit of the doubt rule applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, in resolving the benefit of the doubt in the Veteran's favor, service connection for a right knee disability is granted.  




ORDER

Service connection for a right knee disability is granted.  



______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


